                                          Case 5:17-cr-00603-BLF Document 170 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     USA,                                              Case No. 17-cr-00603-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9             v.                                        QUASH SUBPOENA
                                  10     LIANG CHEN,                                       [Re: ECF 147]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Government’s motion to quash a subpoena served by the Defense

                                  14   on FBI Forensic Examiner Penni Price for the March 9, 2021 Franks hearing. Mot., ECF 147; see

                                  15   also Resp., ECF 168. Defendant Olgado opposes this motion. Opp’n, ECF 151; see also Tuhoy

                                  16   Offer of Proof, ECF 167. The Court has considered the parties’ briefing and arguments at the

                                  17   hearings on January 26, 2021, and February 9, 2021. The Court DENIES this motion.

                                  18          Rule 17(c) provides that “[a] subpoena may order the witness to produce any books,

                                  19   papers, documents, data, or other objects the subpoena designates.” Fed. R. Cr. P. 17(c)(1). A

                                  20   party may move to “quash or modify the subpoena if compliance would be unreasonable or

                                  21   oppressive,” United States v. Comprehensive Drug Testing, Inc., 513 F.3d 1085, 1113 n.51 (9th

                                  22   Cir. 2008), “but not otherwise.” United States v. Nixon, 418 U.S. 683, 698 (1974). A Rule 17(c)

                                  23   subpoena is “not intended to provide a means of discovery for criminal cases.” U.S. v. George,

                                  24   883 F.2d 1407, 1418 (9th Cir. 1989). Rule 17 requires a showing of “relevancy, admissibility, and

                                  25   specificity to support the issuance of a subpoena.” See United States v. Reed, 726 F.2d 570, 577

                                  26   (9th Cir. 1984); see also Nixon, 418 U.S. 683, 700-01.

                                  27          Here, the Court finds that Defendant Olgado has established the materiality of Ms. Price’s

                                  28   testimony to the determination of the credibility of FBI Special Agent Ann Trombetta, who will be
                                          Case 5:17-cr-00603-BLF Document 170 Filed 02/09/21 Page 2 of 2




                                   1   testifying as to why the denial of a TRO request in a related state court proceeding between

                                   2   Defendants and Applied Materials, Inc. was omitted from her search warrant affidavit in this case.

                                   3   The Court is satisfied Defendant Olgado understands the appropriate narrow focus of any

                                   4   testimony from Ms. Price, which is not to extend to matters the Court previously ruled on in the

                                   5   order granting the Franks hearing. See Order, ECF 136. Further, the Court finds that Defendant

                                   6   Olgado’s agreement to have Ms. Price testify via Zoom negates any unreasonableness concerns.

                                   7   Accordingly, the Government’s motion is DENIED. The Court notes that this ruling has no effect

                                   8   on the FBI’s independent decision regarding Ms. Price’s availability to testify under the

                                   9   regulations established in Touhy v. Ragen, 340 U.S. 462, 469 (1951).

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: February 9, 2021
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
